Order entered October 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01125-CV

                  IN THE INTEREST OF E.P.S. AND X.Z.S., CHILDREN
                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-30153-2016

                                           ORDER
       Before the Court is court reporter LaTresta Ginyard’s September 26, 2019 request for a

thirty-day extension of time to file the record. She explains the extension is necessary because

appellant has requested twenty dates of proceedings be included in the record, and the different

reporters involved need to be located. Because this is an accelerated appeal in a parental

termination case, we GRANT the request to the extent we ORDER the record be filed no later

than October 14, 2019. See TEX. R. APP. P. 28.4(b)(2), 35.3(c).




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE